DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 20-23 have been examined.  (There is no claim numbered 19.)

Claim Objections
Claims 1-12 are objected to because of the following informalities:  In the fourth and fifth lines of claim 1, “the program instructions comprising” would be syntactically better as “the program instructions comprising instructions for”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In the second line of claim 3, “comprise updating” would be better as “comprise instructions for updating”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In the second line of claim 4, “comprise updating” would be better as “comprise instructions for updating”.  Later in the second line, “when the company transfers the firearm” might be changed to “when the company dispositions the firearm”, since “dispositioned” is used in claim 1, and “transfers” or “transferred” is not (Examiner does not insist on this).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In the second line of claim 5, “comprise issuing” would be better as “comprise instructions for issuing”.  Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  In the second line of claim 7, “comprise determining” would be better as “comprise instructions for determining”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In the second line of claim 10, “comprise determining” would be better as “comprise instructions for determining”.  Appropriate correction is required. 
Claims 11 and 12 are objected to because of the following informalities:  In the second line of claim 11, “comprise” would be better as “comprise instructions for”.  In the fourth line, “when the company transfers the firearm” might be changed to “when the company dispositions the firearm”, since “dispositioned” is used in claim 1, and “transfers” or “transferred” is not (Examiner does not insist on this).  Appropriate correction is required.
Claims 13-18 and 20-23 are objected to because of the following informalities:  In the sixth line of claim 13, “determining” should be “determine”; in the tenth line of claim 13, “determining” should be “determine”; and in the twelfth line of claim 13, “reacquiring” should be “reacquire”.  Optionally, Applicant may wish to place a colon after “configured to” at the end of the third line.  Appropriate correction is required.
In the first and second lines is of claim 15, “when the company transfers the firearm” might be changed to “when the company dispositions the firearm”, since “dispositioned” used in claim 13, and “transfers” or “transferred” is not (Examiner does not insist on this). 
Claims 22 and 23 are objected to because of the following informalities:  In the second line of claim 22, “receiving” should be “receive”.  In the third line of claim 22, “when the company transfers the firearm” might be changed to “when the company dispositions the firearm”, since “dispositioned” used in claim 13, and “transfers” or “transferred” is not (Examiner does not insist on this).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the feature of the imaged unique identifier” in the tenth and eleventh line.  There is insufficient antecedent basis for this limitation in the claim.  This could be “a feature of the imaged unique identifier” or simply “the imaged unique identifier”.
Claims 13-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the feature of the imaged unique identifier” in the tenth and eleventh line.  There is insufficient antecedent basis for this limitation in the claim.  This could be “a feature of the imaged unique identifier” or simply “the imaged unique identifier”.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 13-18, and 20-23 have been analyzed under 35 U.S.C. 101.  The claimed invention is not directed to commercial interaction as such, although commercial interactions may be involved.  It is also not directed to any other form of organizing human activity, within the meaning of 35 U.S.C. 101, as interpreted by the courts and by the Patent Office’s Revised Patent Subject Matter Eligibility Guidance of 2019; and it is not directed to mathematical concepts or mental processes.  The claims are therefore patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-12 are rejected under 35 U.S.C. 112, and objected to for informalities, but recite allowable subject matter.
Claims 13-18 and 20-23 are rejected under 35 U.S.C. 112, and objected to for informalities, but recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, teach, or reasonably suggest the claimed system or computer program product.  The closest prior art of record, Roof et al. (U.S. Patent Application Publication 2017/0236229) discloses verifying the identity of an item, so that, for example, a firearm can be reported missing; and discloses scanning the image of a gun, and detecting text present in the image, such as the serial number of the gun (paragraph 17).  However, Roof does not disclose or suggest the claimed system or computer program product, and no other prior art of record supplies the deficiencies of Roof. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roth (U.S. Patent 3,778,781) discloses an apparatus for and method of registering firearm serial numbers.  Herring (U.S. Patent 6,681,677) discloses a method of reconfiguring a firearm receiver system for receiving magazine-fed ammunition and belt-fed ammunition.  Robbins et al. (U.S. Patent 9,823,031) disclose a modular automatic or semi-automatic rifle.
Herring (U.S. Patent Application Publication 2003/0136041) discloses a method of reconfiguring a firearm receiver system for receiving magazine-fed ammunition and belt-fed ammunition.  Robbins et al. (U.S. Patent Application Publication 2012/0167433) disclose a modular automatic or semi-automatic rifle.  Roof et al. (U.S. Patent Application Publication 2017/0236229) disclose a system and methods for analyzing information from identification documents.  Roof et al. (U.S. Patent Application Publication 2017/0270628) disclose a system and methods for analyzing information from identification documents.  Borges et al. (U.S. Patent Application Publication 2019/0024996) disclose a locking block rail insert (note paragraph 4).
Rondinone et al., “Police Briefs,” discloses the police confiscating a pistol with an obliterated serial number (see paragraph beginning “Police said they confiscated a Kel-Tec Model P-3AT”; Dempsey has the byline for this item in “Police Briefs”).  Hohmann, “The Daily 202: Police officers keep getting shot by people with criminal records who are not allowed to own guns,” discloses a shooter using an AR-15 assault-style rifle without a serial number, making it untraceable (paragraph beginning, “A California highway patrolman was killed by a felon on Monday night”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.org. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	August 3, 2022